         Case 2:20-cr-00017-BSM Document 3 Filed 03/16/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                          CASE NO. 2:20-CR-00017-BSM

TIMOTHY COFFELL                                                            DEFENDANT

                                        ORDER

       The government’s motion to dismiss the information [Doc. No. 2] filed against

defendant Timothy Coffell is granted. Pursuant to Federal Rule of Criminal Procedure 48(a),

the information against Coffell is dismissed without prejudice.

       IT IS SO ORDERED, this 16th day of March, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
